UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6043



In Re: MICHAEL MCEVILY,

                                                         Petitioner.



        On Petition for Writ to Certify Question of Law.


Submitted:   February 6, 2003         Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McEvily, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael McEvily filed a petition seeking review of Va. Code

Ann. § 18.2-104 (2002) under the All Writs Act, 28 U.S.C. § 1361

(2000),    and   an   injunction    against       future    enforcement       of   the

statute.      McEvily     asserts   that    the    statute       is   ambiguous    and

therefore unconstitutional.         We decline to exercise jurisdiction

over McEvily’s petition.

     The All Writs Act vests all statutorily created federal

courts, including this court, with authority to issue “all writs

necessary or appropriate in aid of their respective jurisdictions.”

See 28 U.S.C. § 1651 (2000).        Injunctive relief under the All Writs

Act, however, is available “only in the most critical and exigent

circumstances . . . if the legal rights at issue are indisputably

clear.”    Brown v. Gilmore, 533 U.S. 1301, 1303 (2001) (Rehnquist,

C.J.,   in    chambers)     (internal      citations       and    quotation    marks

omitted).     We conclude that McEvily’s petition does not satisfy

this standard.        Moreover, McEvily asserts that he has challenged

the constitutionality of the statute in question in a petition for

a writ of habeas corpus under 28 U.S.C. § 2254 (2000) that is

pending in the district court.          Initial review of the statute in

question and development of the record are appropriately conducted

by the district court.        If McEvily fails to obtain the relief he

seeks in the district court, he may assert his claim on appeal to

this court.


                                        2
     Accordingly, although we grant McEvily’s motion to proceed in

forma pauperis, we dismiss his petition.          We dispense with oral

argument   because   the   facts   and   legal   issues   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                    3